EXHIBIT 10.4

REVOLVING CREDIT NOTE

$10,000,000

 

March 6, 2007

 

 

Ridgefield, Connecticut

 

FOR VALUE RECEIVED, COMPLETE TOWER SOURCES, INC., a Louisiana corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of NEW STREAM COMMERCIAL
FINANCE, LLC, a Delaware limited liability company (“Lender”), as Lender under
the Loan Agreement (as hereinafter defined), at Lender’s chief executive office
at 38C Grove Street, Ridgefield, Connecticut 06877, or at such other place as
Lender may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of TEN MILLION
DOLLARS AND NO CENTS ($10,000,000) or, if less, the aggregate unpaid amount of
all Revolving Credit Advances made to the Borrower under the Loan Agreement. 
All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Loan Agreement or in Annex A thereto.

This Revolving Note (a) is the Revolving Credit Note issued pursuant to that
certain Loan and Security Agreement dated as of the date hereof by and among
Borrower, Lender and the other Persons signatory thereto from time to time as
Credit Parties (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), and (b) is entitled to the benefit and security of the Loan
Agreement and all of the other Loan Documents referred to therein.  Reference is
hereby made to the Loan Agreement for a statement of all of the terms and
conditions under which the Loans evidenced hereby are made and are to be
repaid.  The date and amount of each Revolving Credit Advance made by Lender to
Borrower, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Lender on its books;
provided that the failure of Lender to make any such recordation shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Loan Agreement or this Revolving Note in respect of the
Revolving Credit Advances made by Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement, the terms of which
are hereby incorporated herein by reference.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times, and pursuant to such calculations, as are specified in the Loan
Agreement.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Revolving Note may,
as provided in the Loan Agreement, and without demand, notice or legal process
of any kind, be declared, and immediately shall become, due and payable.


--------------------------------------------------------------------------------


Time is of the essence of this Revolving Note.  Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrower.

Except as provided in the Loan Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CONNECTICUT APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.

 

 

 

 

COMPLETE TOWER SOURCES, INC.

 

 

 

 

 

By:

 /s/ Carroll Castille

 

 

Name: Carroll Castille

 

Title: President

 

2


--------------------------------------------------------------------------------